Citation Nr: 1432385	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for migraine headaches.

2.  Entitlement to an effective date earlier than August 1, 2007, for the addition of the Veteran's spouse as a dependent for additional compensation purposes.

3.  Entitlement to a rating higher than 40 percent for lumbosacral strain

4.  Entitlement to service connection for a left knee disorder, including secondary to the service-connected lumbosacral strain and a service-connected right foot/ankle disability. 
 
5.  Entitlement to service connection for a right hip disorder, also as secondary to the service-connected lumbosacral strain and the service-connected right foot/ankle disability.




REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran since has relocated and consequently the RO in Muskogee, Oklahoma, has assumed jurisdiction over this appeal.  That office certified this appeal to the Board.

Regarding the Veteran's claim for an earlier effective date for the addition of his spouse as a dependent for additional compensation purposes, a September 2007 decision granted additional compensation for his dependent spouse, with an effective date of August 1, 2007, so with a payment start date of September 1, 2007.  See 38 C.F.R. §§ 3.31, 3.401.  He disagreed with the effective date assigned and, in a November 2007 decision, the RO denied an effective date earlier than August 1, 2007.  

A January 2007 rating decision denied his petition to reopen his claim of entitlement to service connection for migraine headaches.  Additionally, that decision denied his claims for an increased rating for his lumbosacral strain and for service connection for a right hip disorder and a left knee disorder.  A subsequent May 2007 rating decision determined there was not new and material evidence to reopen his claim of entitlement to service connection for migraines, denied his increased-rating claim for lumbosacral strain, and reopened his claims for service connection for his left knee and right hip disorders on the basis of new and material evidence, but ultimately confirmed and continued the previous denials of these claims on their underlying merits.  An additional September 2007 rating decision reopened the service-connection claims for the migraines, left knee and right hip disorders, but ultimately again confirmed and continued the previous denials of these claims on their underlying merits.  

Despite this, following that initial January 2007 rating decision, the Veteran submitted a February 2007 statement in support of claim (on VA Form 21-4138), so within one year of receiving notification of that January 2007 rating decision.  In the statement, although he framed it as a request to reopen his previously-denied claims, he also indicated that he disagreed with the RO's decision denying his petition to reopen his service-connection claims for migraines, his increased-rating claim for his lumbosacral strain, and his service-connection claims for his right hip and left knee disorders.  Thus, the Board construes that statement as tantamount to a timely filed Notice of Disagreement (NOD) with that January 2007 Rating Decision concerning these claims.  38 C.F.R. § 20.201 (2013).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Consequently, that January 2007 rating decision was nonfinal and stemmed from his October 2006 claim.  As such, that initial January 2007 decision never became final and binding.  There resultantly does not have to be new and material evidence since that decision to reopen his claims of entitlement to service connection for a right hip disorder and a left knee disorder, both claimed as secondary to his service-connected lumbosacral strain and/or a service-connected right foot/ankle disability.  Moreover, as for his increased-rating claim for his lumbosacral strain and his petition to reopen his claim for service connection for migraines, the RO's January 2007 rating decision denying those claims remains on appeal.

In support of his claims, the Veteran testified at a videoconference hearing in January 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the Veteran's claims file, so is of record.  Although previously represented by American Veterans (AmVets), the Veteran since has changed his representation to The National Association for Black Veterans, Inc., and this Veterans Service Organization (VSO) represented him during his hearing.

A portion of the Veteran's records are being maintained electronically in the "Virtual VA" system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

That said, rather than immediately deciding the claims for an increased rating for the lumbosacral strain and for service connection for the left knee and right hip disorders, the Board is remanding these claims to the to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  The claim for an earlier effective date for increased compensation for a dependent spouse, unfortunately, is being denied.  Whereas the Board is dismissing the petition to reopen the previously-denied claim of entitlement to service connection for migraines since the Veteran's representative indicated during the January 2014 videoconference hearing before the Board that the Veteran is withdrawing this claim.  See 38 C.F.R. § 20.204 (2013).



FINDINGS OF FACT

1.  On January 6, 2014, at the outset of the videoconference hearing before the Board, and prior to the promulgation of a decision in this appeal, the Veteran's representative withdrew the Veteran's petition to reopen the previously-denied claim of entitlement to service connection for migraine headaches.

2.  The Veteran applied for additional compensation based on recognition of a dependent spouse by submitting a copy of his marriage certificate, which was received at the RO on July 14, 2006; however, he did not provide a social security number (SSN) for her that was needed to add her as a dependent.

3.  The RO notified him in July 2006 that additional information, including his spouse's SSN was needed; however, he did not submit the requisite additional information and documentation regarding his marriage and the status of his dependent spouse until a VA Form 21-686c, Declaration of Status of Dependents, was received on August 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the petition to reopen the previously-denied claim of entitlement to service connection for migraines.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria are not met, however, for an effective date earlier than August 1, 2007, for the addition of the Veteran's spouse as a dependent for additional compensation purposes. 38 U.S.C.A. §§ 1115, 5102, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.155, 3.401 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be by the Veteran or his authorized representative.  See 38 C.F.R. § 20.204.

On January 6, 2014, the Veteran had a videoconference hearing before the Board.  At the outset of the hearing, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the issue of whether there was new and material evidence to reopen his claim for service connection for migraine headaches.  

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim. Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

II.  Earlier Effective Date of Increased Compensation for a Dependent Spouse.

Although VA has statutory and regulatory notice and duty to assist obligations, these provisions are inapplicable to this claim, as resolution of this claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The United States Court of Appeals for Veterans Claims (Court/CAVC) found in Manning v. Principi that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board therefore finds that any deficiency in VA's VCAA notice or development action concerning this claim is at most harmless error.  38 C.F.R. § 20.1102.  The Board notes, however, that the reasoning for RO's action concerning this claim was discussed in an October 2008 Statement of the Case (SOC).  The Veteran and his representative subsequently had an opportunity to respond, including during the hearing.  Additionally, there is no indication that there is any additional evidence to be submitted or obtained concerning this claim.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2013).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 


The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Any person who applies for any VA compensation or pension benefit shall furnish VA with the SSN of any dependent upon whom the application is based. VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested SSN.  The application may be reconsidered if the Veteran subsequently furnishes VA with the SSN.  See 38 U.S.C.A. § 5101(c).

This appeal arises from the Veteran's disagreement with the effective date for the award of dependent compensation for his wife.  He asserts that an earlier effective date is warranted - namely, back to July 14, 2006 - the date he notified VA of his marriage by submitting a copy of his marriage license.  

By way of history, in July 2006, the Veteran, represented at the time by AmVets, requested the addition of his spouse as a dependent for additional compensation purposes and, to this end, submitted a marriage certificate evidencing his June 2, 2006 marriage to G.E.D.  However, no VA Form 21-686c, Declaration of Status of Dependents, was submitted and his spouse's SSN was not provided.

In October 2006, the Veteran appointed a new representative, the National Association of Black Veterans (NABVets), effectively terminating his representation by AmVets.  See 38 C.F.R. § 14.631(f)(1) (A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.).


In August 2007, the Veteran submitted an application for VA Compensation and Pension Benefits that listed a SSN for his wife accompanied by VA Form 21-686c.  He additionally provided documentation regarding the termination of his previous marriages and another copy of his current marriage certificate.

In September 2007, the RO notified the Veteran that his wife had been added as a dependent, effective August 1, 2007, with a payment start date of September 1, the first day of the month following the date of claim.  See 38 C.F.R. § 3.31.  

In November 2007, the Veteran disagreed with the effective date assigned, asserting that the effective date instead should be July 14, 2006, the date he had first notified VA of his new marriage by submitting a copy of his marriage license. 

In an October 2008 SOC, the RO denied an earlier effective date, stating that, in a letter dated July 17, 2006, the RO had requested additional information, including specifically his spouse's SSN.  Additionally, the RO asserted that the July 2006 letter enclosed a VA Form 21-686c and asked that he complete and return it, along with the other requested information, within one year.

During his January 2014 videoconference hearing before the Board, the Veteran testified that he had provided his AmVets representative all the necessary information regarding his spouse; however, his representative inexplicably had failed to timely submit the documentation pursuant to VA's request.  He asserted that it was his representative's failure (not his) to respond to VA's notification that resulted in the delay of nearly 13 months between VA's request for additional information and his submission of his spouse's SSN and the VA Form 21-686c.

A review of the claims file does not reveal a copy of the July 17, 2006 notice letter referenced by the RO.  See October 2008 SOC (stating that "our records indicate that we sent you a letter on July 17, 2006 asking for you to complete and return the enclosed VA Form 21-686c before one year from the date of our letter"); November 2007 Notification Letter (reflecting that the RO sent a letter dated July 17, 2006 requesting the submission of additional information "within one year of the date of the letter, otherwise payment would be from the date of receipt of the evidence").  However, the Veteran has not alleged a failure of notice.  Rather, he has conceded that his former representative initially failed to submit the required information and then, upon receipt of VA's request for additional information, failed to respond in a timely manner with the documentation VA had requested.  See January 2014 Board Hearing Testimony (stating that "[AmVets] didn't submit it the right way and they didn't submit it on time").  Neither has his representative raised such a contention, despite acknowledging receipt of the October 2008 SOC, which expressly cites the Veteran's failure to timely submit the information and documentation requested in the July 17, 2006 letter as the reason for the denial of his claim for an earlier effective date.  

Accordingly, absent any other evidence to the contrary, and considering the Veteran's acknowledgment of receipt of the requisite notice, the Board finds that he received sufficient notification of the information required to substantiate the claim as well as the time frame within which submission was required.  In this regard, the Board notes that it is not relying upon the presumption of administrative regularity to find that he was properly notified of the information necessary to substantiate his claim.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)) (stating that here is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular).  Rather, it is apparent from a review of the record, and based on his own acknowledgement, that such notice was provided and indeed received by him.

Further concerning this presumption of administrative regularity, the Board does, however, acknowledge that the U. S. Court of Appeals for the Federal Circuit recently drew a distinction between "instances where the presumption of regularity [is] premised upon independent legal authority" and instances where it is based upon "evidentiary findings."  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Moreover, the Federal Circuit struck down the lower Court's application of the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id. (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)). 

Notably, the appellant in Kyhn expressly argued that he had been unable to attend his VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record - specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577. 

Here, in contrast with the situation in Kyhn, neither the Veteran nor his representative has argued that there was improper notice following his submission of his marriage certificate in July 2006.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410. Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411. 

Notably, the holding in Baxter was cited approvingly by the CAVC when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'"). 

Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted, namely, because neither the Veteran nor his representative has argued that there was a lack of notice, or insufficient notice, following the Veteran's July 2006 submission of his marriage certificate.  

The Board emphasizes that it is not relying upon the presumption of regularity to find that the Veteran received notification of the additional information required and the time limit for submission.  Rather, as discussed, the fact that that such notice was provided is apparent from the evidence of record.  Specifically, in his January 2014 hearing testimony, the Veteran conceded he was provided the requisite notice that additional information (namely, his wife's SSN) was needed, and that it was only owing to AmVets negligence in failing to in turn submit this information that he had provided this VSO that it did not, in turn, actually make it into his VA file until much later - in August 2007.  The important point to bear in mind here, then, is that he readily concedes that VA did not actually receive this necessary information (his wife's SSN) until August 2007.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  See 38 C.F.R. § 3.1(r).  His VSO's (AmVets') receipt of the necessary information was not tantamount to VA's receipt of it because it was then incumbent on the VSO (AmVets) to forward the necessary information he had provided them on to VA.

Accordingly, because the Board finds that VA requested additional information, to specifically include the SSN of the Veteran's spouse, by letter dated July 17, 2006, and because that request notified the Veteran of the requirement that he submit the requested information within a year of the date of that July 2006 letter, his claim of entitlement to an effective date earlier than August 1, 2007 must be denied as a matter of law since this necessary information was not actually received until that later date.  See 38 C.F.R. § 3.401(b)(1).

In essence, the applicable regulations require a Veteran, after he has reached a level where he is eligible to receive additional compensation for his dependents (i.e., 30% or higher) to specifically notify VA of the existence of these dependents by providing the current information requested on VA Form 21-686C, Declaration of Status of Dependents.  Here, however, although the Veteran did submit to VA a marriage certificate in July 2006, he did not submit the necessary updated dependency information (e.g., his spouse's SSN, information regarding the termination of his previous marriages, and a completed VA Form 21-686c) in response to the RO's specific July 17, 2006 request until August 1, 2007.  Consequently, August 2007 was the earliest time after gw met the ratings percentage eligibility requirement for additional compensation for his spouse that the RO received the necessary updated dependency information.  As a result, the RO could not, under the controlling regulations, begin paying him for his additional dependent spouse until September 1, 2007. 38 C.F.R. §§ 3.31, 3.401(b).

The Board has considered the Veteran's assertion that the delay in submission of the requested information was the result of his former representative's failure to timely respond to the RO's letter requesting additional information.  Unfortunately, the circumstances described by him, while indeed unfortunate, are not considered an exception to the one-year time limit for submitting dependency information under VA regulations.  His argument, in essence, is one of equity ("a common sense of fairness").  That is to say, he does not believe he and his wife should be penalized merely because his representative at the time (AmVets) dropped the ball so to speak in fulfilling its duties and responsibilities to him.  But it is important for him to understand that the Board may only grant entitlement to VA benefits as authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress"); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  See, too, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003); and Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam) (holding that the doctrine of equitable tolling does not apply to the assignment of an effective date under 38 U.S.C.A. § 5110, as section 5110 does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances).


Additionally, the Board points out that it has been consistently held that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Moreover, "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  Consequently, even if erroneous information was provided or the Veteran's former representative failed to submit the information that he had provided, those circumstances do not change the outcome of this claim under his theory of entitlement.

It ultimately is the Veteran's responsibility to report the status of his dependents promptly and accurately.  Specifically, when requested by VA in July 2006 to provide updated information regarding his dependent spouse, the record reflects that he did not provide such information until August 1, 2007.  See 38 C.F.R. §§ 3.31, 3.401(b)(1).  Accordingly, there is no legal basis for the award of an earlier effective date for the dependency allowance for his spouse.  Thus, the appeal for an effective date earlier than August 1, 2007 for the award of the dependency allowance for his spouse must be denied.


ORDER

The petition to reopen the claim of entitlement to service connection for the migraines is dismissed since withdrawn.

An effective date earlier than August 1, 2007 for the award of additional compensation benefits for the dependent spouse is denied.



REMAND

Unfortunately, the remaining claims must be remanded for further development before being decided on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration concerning these other claims.

He asserts that his service-connected lumbosacral strain is more severe than contemplated by the 40 percent rating currently assigned.  Additionally, he contends that he has disorders of his left knee and right hip that are related to his service-connected disabilities, specifically, his lumbosacral strain and/or his right foot/ankle disability, so in this way secondarily related to his service, meaning caused or aggravated by these service-connected disabilities.  38 C.F.R. § 3.310(a) and (b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to his service-connected lumbosacral strain, he was last provided a VA (QTC) examination in February 2012 assessing the severity of this condition.  The examining physician diagnosed degenerative joint disease (DJD), i.e., arthritis of the lumbar spine, status post lumbar surgery.  Imaging studies of the thoracolumbar spine taken at the time reflect mild-to-moderate diffuse degenerative osteoarthritic changes of the lumbar spine, including intervertebral disc space narrowing, associated particular sclerosis, and mild osteophytosis.  In his report, the examining physician noted the Veteran has intervertebral disc syndrome (IVDS) with accompanying incapacitating episodes having a total duration of more than 6 weeks during the preceding 12 months.  The examiner did not, however, indicate whether either the DJD or the IVDS of the lumbar spine are associated with or part and parcel of the service-connected lumbosacral strain or whether they are secondary to the service-connected lumbosacral strain, meaning proximately due to, the result of, or aggravated by it.  38 C.F.R. § 3.310(a) and (b).  See also Allen, 7 Vet. App. at 448.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (Medical evidence generally is needed to associate a condition with a service-connected disability.). 

The examiner additionally noted signs and symptoms of lower extremity radiculopathy, including specifically bilateral sciatic nerve involvement, which were moderate in severity and included bilateral constant and intermittent pain, paresthesias and/or dysesthesias, and numbness.  However, when asked to denote the "severity of radiculopathy and side affected," the examiner checked the boxes indicating that neither lower extremity was affected.  This contradiction also requires further clarification and comment, to specifically include a determination regarding whether the symptoms attributed to radiculopathy are also associated with or part and parcel of the service-connected lumbar strain or whether they are secondary to the service-connected lumbar strain.  38 C.F.R. § 3.310(a) and (b).  See also Allen, 7 Vet. App. at 448.  See, too, Wallin, 11 Vet. App. at 512; Velez v. West, 11 Vet. App. at 158; McQueen v. West, 13 Vet. App. 237 (1999).

The Court has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the 
service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, though, since the February 2012 compensation examiner did not clarify whether the DJD or the IVDS of the lumbar spine, or the radicular symptoms of the lower extremities, are associated with, part and parcel of, or caused or aggravated by the service-connected lumbar strain, the Board is requesting a new examination to include additional medical comment on this important issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

This additional medical comment also is needed since that February 2012 examination was the Veteran's most recent VA compensation examination, so some 21/2 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

As to the Veteran's service connection-claims for left knee and right hip disorders, claimed as secondary to his service-connected lumbosacral strain and/or right foot/ankle disability, a new VA examination and opinion also are required.  As part of the duty to assist him with these claims, he was provided a VA (QTC) compensation examination in February 2011 concerning, among other things, his claimed right hip and left knee disorders and their potential relationship with his service-connected lumbosacral strain and/or right foot/ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  After a review of the claims file and based on the history as provided by the Veteran and the available medical evidence, the examiner opined that the Veteran's right hip disorder, diagnosed as "early degenerative changes" with mild osteophytic spurring along the right femoral head, and his left knee disorder, diagnosed as left knee strain, were "less likely than not related to the service-connected lumbar strain and right ankle/foot condition."  Unfortunately, the examiner did not also consider whether the Veteran's right hip and left knee disorders had been aggravated by his service-connected disabilities.  

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

Therefore, the February 2011 VA (QTC) compensation examination and opinion are inadequate to decide this claim.  See Stefl, 21 Vet. App. at 124.  Thus, a new examination and opinion are needed to determine the nature and severity of any left knee and right hip conditions, and also to address the question of whether the Veteran's claimed left knee and right hip disorders are proximately due to, the result of, or aggravated by his service-connected lumbosacral strain and/or right foot/ankle disability.  Barr, 21 Vet. App. at 311-12; see also Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA clinical records dated since February 2011.


2.  Upon receipt of all additional records and association of these records with the claims file, schedule an appropriate VA orthopedic examination to (1) reassess the severity of the Veteran's service-connected low back disorder (lumbosacral strain); (2) determine the nature and etiology of his claimed left knee disorder; and (3) determine the nature and etiology of his claimed right hip disorder.  

The claims folder and a copy of this REMAND must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

With regard to the Veteran's service-connected low back disability, all indicated tests and studies should be performed and all findings should be set forth in detail.  The examiner is specifically asked to conduct range-of-motion testing with a goniometer and indicate the end point of each range versus the beginning point at which pain is objectively observed.  The range-of-motion testing must also include repeat testing to determine whether the Veteran has additional functional loss - including additional limitation of motion - after repetition or prolonged use.  So the examiner has to consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination in this additional circumstance. And, if possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors.

If motion is so restricted as to amount to ankylosis, favorable or unfavorable, then this must be expressly indicated as well.

As well, the examiner is asked to conduct testing to determine whether there is neurological impairment.

The examiner must describe all symptoms referable to the service-connected lumbar spine disability.  In addition, the examiner should provide an opinion in answer to the following questions:

(a)  Whether the lumbar spine degenerative joint disease (DJD) that was diagnosed at the February 2012 VA (QTC) compensation examination is associated with, part and parcel of, or caused or aggravated by the service-connected lumbosacral strain.  In this regard, the examiner is advised that, to the extent the Veteran's non service-connected disabilities resulted in symptoms that are determined to be indistinguishable from those of his service-connected chronic lumbosacral strain, then VA must resolve this doubt in the Veteran's favor and, for all intents and purposes, in effect presume they are part and parcel of the chronic low back strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. §§ 3.102, 4.3.

(b)  Whether the Veteran has intervertebral disc syndrome (IVDS) and if so, whether his IVDS of the lumbar spine is associated with, part and parcel of, or caused or aggravated by the service-connected lumbosacral strain.  If it is, or if the effects of it are determined to be indistinguishable from the service-connected disability, See Mittleider, 11 Vet. App. at 182; 38 C.F.R. §§ 3.102, 4.3, then additional comment is needed concerning whether the Veteran has incapacitating episodes due to this IVDS, meaning he has been prescribed bed rest by a physician in combination with treatment by a physician (see 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1)).  If it is determined he has experienced incapacitating episodes, then their frequency and duration during the past 12 months also should be indicated.  

*  The examiner is asked to specifically address the findings of the February 2012 examining physician noting that the Veteran's IVDS resulted in more than 6 weeks of incapacitation during the previous twelve months.  

(c)  Whether the Veteran has any neurological manifestations, including radiculopathy or sciatica, and, if so, whether such neurological manifestations are associated with, part and parcel of, indistinguishable from, or caused or aggravated by the service-connected lumbosacral strain, or, if instead, these neurological effects are related to some other cause.  See Mittleider, 11 Vet. App. at 182; 38 C.F.R. §§ 3.102, 4.3.  If it is determined that the Veteran has neurological manifestations, then their severity must be described in detail, according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

*  The examiner is asked to specifically address the findings of the February 2012 examining physician noting that the Veteran exhibited signs and symptoms of lower extremity radiculopathy, to include specifically bilateral sciatic nerve involvement, which were moderate in severity and included bilateral constant and intermittent pain, paresthesias and/or dysesthesias, and numbness, but concluding that the Veteran was "not affected" by radiculopathy.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions

With regard to the determination of the nature and etiology of the Veteran's claimed left knee and right hip disorders, all indicated tests and studies should be performed and all findings with regard to the left knee and the right hip should be set forth in detail.  The examiner is asked to specifically determine whether any current disability of the left knee or right hip has been caused or aggravated by the Veteran's service-connected low back disability (lumbosacral strain) and/or his service-connected right foot/ankle disability.  The examiner should specifically consider whether the Veteran exhibits an altered gait as a result of his lumbosacral strain and/or his right foot/ankle disability.  The examiner should then provide an opinion in answer to the following questions:

(a)  What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current left knee disability has been caused by the Veteran's service-connected low back disorder? 

(b) What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current left knee disability alternatively has been aggravated by his service-connected low back disorder?  

(c) What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current left knee disability has been caused by his service-connected right foot/ankle disability? 

(d) What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current left knee disability alternatively has been aggravated by his service-connected right foot/ankle disability?

(e)  What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current right hip disability has been caused by the Veteran's service-connected low back disorder? 

(f) What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current right hip disability alternatively has been aggravated by his service-connected low back disorder?  

(g) What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current right hip disability has been caused by his service-connected right foot/ankle disability? 

(h) What is the likelihood (i.e., likely, at least as likely as not or unlikely) that any current right hip disability alternatively has been aggravated by his service-connected right foot/ankle disability?

The examiner must be certain to comment on both causation and aggravation and must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions

3.  Next, review the VA examination report(s) to ensure complete compliance with the remand instructions.  If any deficiencies are found, take remedial action. 

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If any remain denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


